McCOMB, J., pro tem.
This is an appeal from a judgment in favor of respondent after a trial before a court without a jury.
*284Appellant has failed in his opening brief to present each point separately under an appropriate heading, showing the nature of the question to be presented and the point to be made. (See. 2, Rule VIII, of the District Court of Appeal.) Mr. Justice Conrey in Adams v. Standard Accident Ins. Co., 124 Cal. App. 393 [12 Pac. (2d) 464], then Presiding Justice of the District Court of Appeal, Second Appellate District, Division One, in commenting upon this provision of Bule VIII, supra, accurately states the requirement thus at page 394:
“Such assignment of error should take the form of one or more stated propositions, which, if sustained, would lend reasonable support to appellant’s demand for reversal of the judgment. ”
Appellate courts cannot be expected to assume the task of searching the record for the purpose of discovering errors not pointed out by counsel. It is the duty of counsel to comply with Bule VIII, supra, and by argument and citation of authorities to show that the claimed error exists.
For the foregoing reasons the appeal is dismissed.
Grail, P. J., and Wood, J., concurred.